number release date id office uilc cca-312101-09 -------------- from -------------------- sent thur to ----------------- cc ---------------------- subject military request ----------- -- ------ is correct that there is no specific exception in the code for disclosure of tax information to the military if the taxpayer is willing to execute a consent for disclosure of the information forms or 4506t depending on the information that is to be disclosed can be used the ex_parte order disclosure provision to which you refer allows individuals specifically identified in sec_6103 to authorize an application_for an order for the disclosure of tax information provided certain conditions have been met those who may authorize the application_for such an order are the attorney_general the deputy attorney_general the associate attorney_general any assistant attorney_general any united stated attorney any special prosecutor appointed under sec_593 of title united_states_code or any attorney in charge of a criminal division organized crime strike force established pursuant to section of title united_states_code the court may execute the ex_parte order only if it determines based in the facts submitted by the applicant that there is reasonable_cause to believe based upon information believed to be reliable that a specific criminal act has been committed there is reasonable_cause to believe that the return or return_information is or may be relevant to a matter relating to the commission of such act and the return or return_information is sought exclusively for use in a federal criminal investigation or proceeding concerning such act and the information sought to be disclosed cannot reasonably be obtained under the circumstances from another source if any of this is applicable in a military criminal investigation and prosecution feel free to contact me directly and we can discuss further
